DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7, 2022 has been entered.
Claims 1-5 and 10-21 were previously pending, with claims 3 and 12-17 withdrawn from consideration. Applicant amended claims 1, 2, 4 and 5; cancelled claims 20 and 21 and added new claims 22-24. Claims 1, 2, 4, 5, 10, 11, 18, 19 and 22-24 are under consideration.
Applicant’s claim amendments and arguments overcame the following rejections: rejection of claims 1, 2, 4, 5, 10, 11, 18 and 19 under 35 U.S.C. 112(a), enablement; the rejection of claims 1, 4, 10, 11 and 19-21 under 35 U.S.C. 103 over Spiekermann et al., Murray et al. and Korenkova et al. All other previously presented rejections are maintained for reasons presented in the “Response to Arguments” below.
This office action contains new grounds for rejection necessitated by amendment.
Response to Arguments
Applicant's arguments filed April 7, 2022 have been fully considered but they are not persuasive. 
Regarding the rejection of claims 1, 2, 4, 5, 10, 11 and 19 under 35 U.S.C. 101, Applicant argues the following:
“In this case, claim 1 includes an inventive concept which amounts to “significantly more” in the context of section 101, including in view of the art. In particular, various recited steps in claim 1 provides the platform by which a predefined cut-off threshold value can be relied upon to identify a subject as at-risk for TIN. For example, the batch A isolation, aliquots of A, independent PCR to amplify miR-371a-3p to provide three or more batches B, followed by mixing the three or more batches B to provide a batch C, in combination with the predetermined cut-off value for miR-371a-3p to identify at-risk of TIN subjects, is “significantly more than the judicial exception” that at least satisfies Step 2B.
As recognized by the Office, including at under MPEP § 2106.05(a) (mprovements to a technology or technical field) and MPEP § 2106.05(e) (meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment), the recited claim 1 represents a fundamental functional improvement in the ability to identify risk of TIN in a serum sample by PCR.
As explained in Applicant’s prior response, the instant invention is fundamentally opposite to the teaching of the main cited reference, Spiekermann. The eligibility of claim 1 is self-evident because the claim clearly improves a technology. In this case, the “clearly improves a technology” aspect is evident with the improved detection of very low amounts of miRNA in the context of detecting miR-371a-3p via PCR for use in identifying a subject as at-risk for TIN. In fact, Spiekermann cannot even detect the amounts of miRNA that are detected herein, as reflected by the fact that Spiekermann provides data where the difference in expression was not statistically different:
This study is the first to report measurements of serum levels of miR-371a-3p.There appears to be a slight trend towards a higher mean RQ-value in TIN patients than in controls; however, this difference is not significantly different, statistically. Spiekermann et al. at p.81, right column, 4" paragraph (emphasis added)
Where Spiekermann teaches there is no statistically significant difference in miR-371a-3p between control and TIN samples, the instantly claimed invention relies, in part, on the improved detection of miR-371a-3p to achieve a statistically significant difference with the important benefit of being able to be meaningfully applied to assess risk for TIN from human serum.
	Lack of a meaningful difference in serum levels for TIN individuals and controls is further reinforced by Radtke et al. (cited by the Office Action): “differences [in miR-371a- 3p] among the groups were not significant, statistically (all P > 0.1)” Radtke at p.2387, left column, lines 4-7 (emphasis added).
	Taken together, this reflects that the instant invention cannot be fairly characterized as “well-known, routine and conventional in the art at the time of the invention.” Office Action at p.13. Instead, the ability of the instant invention to detect low levels of miR-371a-3p in serum from humans in the recited steps of claim 1 is a fundamental non-routine and non- conventional method (e.g., “significantly more”).
	The above reflects that the instant claims are properly considered to be directed to patent eligible subject matter, via any of:
Step 1 — this conclusion is straightforwardly reached via pathway A (streamlined analysis) 
Step 2A -the claim is not directed to a law of nature 
The method, when considered in its entirety, is directed to an improved PCR method that allows for the ability to appropriately detect miR-371a-3p in human serum and when above a predefined cut-off threshold value identifying the subject as at risk of TIN 
Step 2B — the claim also recites additional elements that amount to significantly more
the recited steps in claim 1 provides the ability to detect miR-371a-3p in a manner that simply was not described in any of the cited references, either individually or in combination. In fact, the cited Spiekermann and Radtke references teach that the instantly claimed in invention would not be suitable for identifying a subject as at-risk for TIN; the “exceeding the predefined cut-off threshold value [and] identifying the subject as at-risk for TIN” also satisfies the “significantly more” prong. 
The Step 2B outcome is the hallmark of court cases holding a claim directed to an improvement in technology is not abstract. MPEP § 2106.04a.I. This is recognized by the Office Action itself citing to cases holding claims qualify as “significantly more.” DDR Holdings, LLC y. Hotels.com, L.P. 773 F.3d 1245, 1258-59 (in the contest to improvement in the functioning of a computer); Diamond v. Diehr, 450 U.S. 175, 191-192 (improvements to any other technology or technical field). The current claim 1 improves the field of PCR in the context of identifying a subject as at-risk of TIN, and is similar to the DDR Holdings (improving computer function) and Diamond (improving rubber-molding process) cases. This further reflects, as in the above-referenced cases, the instant claims includes an inventive concept, which amounts to “significantly more” and, therefore, makes the claims patent eligible under 35 U.S.C. § 101.”
Response
As explained previously, the claims are not eligible for the streamlined analysis since it is not clear what type of technology the claims would improve. “Detection of miRNA by PCR” is not a technology. The claims clearly do not improve PCR technology, since no new PCR system or methodology is used. The only difference between the instant method and prior art is using three aliquots of pre-amplification solution versus two as taught by Murray et al. (British J. of Cancer, vol. 114, pp. 151-162, 2016; cited in the IDS) in the second paragraph on page 155. 
Further, it is not clear with respect to what amplification protocol the improvement is achieved. Applicant did not show that the method as claimed would provide improved results as compared to the method of Murray et al. 
Finally, claim 1 as amended introduced an abstract idea to the claim, which is addressed in the rejection.
The rejection is maintained.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1, 2, 4, 5, 10, 11, 18, 19 and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 as amended contains new steps (iv) and (v) as follows:
(iv) comparing the determined level of miR-371a-3p to a predefined cut-off threshold value; and
(v) for the determined level of miR-371a-3p that exceeds the predefined cut-off threshold value identifying the subject at risk for TIN.
	There is no support in the specification or in the originally filed claims for identifying subjects at risk for TIN using the claimed method, therefore these limitations introduce new matter into the disclosure.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1, 2, 4, 5, 10, 11, 18, 19 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A) Claims 1, 2, 4, 5, 10, 11, 18, 19 and 22-24 are indefinite in claim 1. Claim 1 is indefinite because the claims do not recite a final process step which clearly relates back to the preamble.  The preamble states that the method is for “detecting testicular intraepithelial neoplasia (TIN) in a subject”, but the final process step is “for the determined level of miR-371a-3p that exceeds the predefined cut-off threshold value identifying the subject at risk for TIN”.  Therefore, it is unclear as to whether the claim is intended to be limited to a method of detecting TIN or a method of identifying a subject as at risk for TIN.
	B) Claims 2 and 18 are indefinite in claim 2. Claim 2 is indefinite over the recitation of “…treating the at risk for TIN subject having TIN”. It is not clear what this limitation means. Does the subject have TIN or is the subject at risk for having TIN?
Claim Rejections - 35 USC § 101
11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


12.	Claims 1, 2, 4, 5, 10, 11, 18, 19 and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
The claims recite a method of detecting testicular intraepithelial neoplasia (TIN) in a subject (or a subject at risk for TIN) by determining the expression level of miR-371a-3p in a human serum sample from the subject using a PCR method in which pre-amplification of three aliquots is used, comparing the determined level to a predetermined cut-off threshold and for the determined level of miR-371a-3p that exceeds the predefined cut-off threshold value identifying the subject at risk for TIN. Therefore the claims are directed to a judicial exception of a naturally occurring correlation between the presence of a miR-371a-3p and the presence of TIN (or risk of TIN) in the subject. Further, the last two steps of the method of claim 1 are directed to an abstract idea of data analysis.
The dependent claim 11 specifies that the detection is performed by RT-PCR or RT-qPCR, claims 4, 5 and 19 specify the conditions for detecting TIN, and claim 19 specifies a type of sample to be used. Claim 2 requires treating a subject having TIN, and claim 18 specifies treatment methods.
Analysis of the claims according to the “Subject Matter Eligibility Test for Products and Processes” (MPEP 2106.III) flowchart is as follows:
I. Step 1: YES. The claims are directed to a method, which is a statutory category.
II. Step 2A: YES, since the claims are directed to a natural phenomenon, i.e., a correlation between the level of expression of miR-371a-3p and the presence of TIN in the subject. Further, the last two steps of the method of claim 1 are directed to an abstract idea of data analysis.
III. Step 2B: NO, since the claims do not recite additional elements that amount to significantly more than the judicial exceptions (see below).
	Claim 1 requires detection of an expression level of miR-371a-3p in a serum sample from a subject by a PCR method which includes a three-aliquot pre-amplification step, therefore the claim is drawn to a data-gathering step necessary to use the correlation. The last two steps are directed to an abstract idea of data analysis and making a conclusion based on the analysis, which is a mental process step. As stated by MPEP 2106.04(a)(2)III and MPEP 2106.04(a)(2) III A:
“In Electric Power Group, the Federal Circuit explained that concepts of collecting and analyzing information fall within the “realm of abstract ideas” because information is intangible:
Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003). Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.),687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014).
Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).”

“Another example is University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014). The patentee in Ambry Genetics claimed methods of screening a human’s genome for an altered BRCA gene, comprising comparing the sequence of the human’s BRCA gene with the sequence of the wild-type gene, and identifying any differences that arise. 774 F.3d at 763-764, 113 USPQ2d at 1246. The Federal Circuit determined that these claims were directed to the concept of “comparing BRCA sequences and determining the existence of alterations”, which was an “abstract mental process”. Id.”
“Other examples of this type of concept include:
i. collecting and comparing known information, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011); and
ii. diagnosing an abnormal condition by performing clinical tests and analyzing the results, In re Grams, 888 F.2d 835, 840, 12 USPQ2d 1824, 1828 (Fed. Cir. 1989); see CyberSource, 654 F.3d at 1372 n.2, 99 USPQ2d at 1695 n.2 (describing the abstract idea in Grams).”


The next question to ask is whether the claims include an inventive concept, which amounts to “significantly more” and therefore make the claims patent-eligible under 35 U.S.C. 101. As stated in MPEP 2106.05 IA:
“Limitations that the courts have found to qualify as “significantly more” when recited in a claim with a judicial exception include:
i. Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a));
ii. Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981) (see MPEP § 2106.05(a));
iii. Applying the judicial exception with, or by use of, a particular machine, e.g., a Fourdrinier machine (which is understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) that is arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web, as discussed in Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923) (see MPEP § 2106.05(b));
iv. Effecting a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21 (see MPEP § 2106.05(c));
v. Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application, e.g., a non-conventional and non-generic arrangement of various computer components for filtering Internet content, as discussed in BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016) (see MPEP § 2106.05(d)); or
vi. Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases, as discussed in Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011) (see MPEP § 2106.05(e)).”

Upon review of the above conditions, Applicant’s claims do not present any steps that amount to “significantly more” than the judicial exception, since determining expression levels of miRNA in biological samples well-known, conventional and routine in the art. As stated by MPEP 2106.05(d) II:
“The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017);
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017);
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011);
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375;
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics,774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.”
This judicial exception is not integrated into a practical application because claims 1, 4, 5, 10, 11, 18, 19 and 22-24 do not require any additional method steps beyond detection of miR-371a-3p expression level and data analysis. With respect to claim 11, determining expression of miRNA using RT-PCR was well-known, routine and conventional in the art at the time of the invention, as evidenced by results of PubMed search (attached) for “miRNA AND expression AND RT=PCR”, which returned 5928 results between 2002 and 2016 (provided in the previous office action). 
Further, even though claim 2 requires treatment, no specific treatment is claimed. As stated in MPEP 2106.04(d)(2): Particular Treatment and Prophylaxis in Step 2A Prong Two
“When determining whether a claim applies or uses a recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, the following factors are relevant.
a. The Particularity Or Generality Of The Treatment Or Prophylaxis
The treatment or prophylaxis limitation must be "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). For example, consider a claim that recites mentally analyzing information to identify if a patient has a genotype associated with poor metabolism of beta blocker medications. This falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). The claim also recites "administering a lower than normal dosage of a beta blocker medication to a patient identified as having the poor metabolizer genotype." This administration step is particular, and it integrates the mental analysis step into a practical application. Conversely, consider a claim that recites the same abstract idea and "administering a suitable medication to a patient." This administration step is not particular, and is instead merely instructions to "apply" the exception in a generic way. Thus, the administration step does not integrate the mental analysis step into a practical application.
Examiners may find it helpful to evaluate other considerations such as the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)), when making a determination of whether a treatment or prophylaxis limitation is particular or general.
b. Whether The Limitation(s) Have More Than A Nominal Or Insignificant Relationship To The Exception(s)
The treatment or prophylaxis limitation must have more than a nominal or insignificant relationship to the exception(s). For example, consider a claim that recites a natural correlation (law of nature) between blood glucose levels over 250 mg/dl and the risk of developing ketoacidosis (a life-threatening medical condition). The claim also recites "treating a patient having a blood glucose level over 250 mg/dl with insulin". Insulin acts to lower blood glucose levels, and administering insulin to a patient will reduce the patient’s blood glucose level, thereby lowering the risk that the patient will develop ketoacidosis. Thus, in the context of this claim, the administration step is significantly related to the recited correlation between high blood glucose levels and the risk of ketoacidosis. Because insulin is also a "particular" treatment, this administration step integrates the law of nature into a practical application. Alternatively, consider a claim that recites the same law of nature and also recites "treating a patient having a blood glucose level over 250 mg/dl with aspirin." Aspirin is not known in the art as a treatment for ketoacidosis or diabetes, although some patients with diabetes may be on aspirin therapy for other medical reasons (e.g., to control pain or inflammation, or to prevent blood clots). In the context of this claim and the recited correlation between high blood glucose levels and the risk of ketoacidosis, administration of aspirin has at best a nominal connection to the law of nature, because aspirin does not treat or prevent ketoacidosis. This step therefore does not apply or use the exception in any meaningful way. Thus, this step of administering aspirin does not integrate the law of nature into a practical application.” (emphasis added by examiner)
Since claim 2 does not contain a limitation to a particular treatment, it does not provide an additional step that amounts to significantly more than the judicial exception.
Claim 18 requires specific treatment methods, however, the treatment is conditional: only subjects with expression levels higher than the threshold are treated.
Finally, Applicant argues that the method provides an improvement in the technology of the detection of very low amounts of miRNA by PCR. However, it is not clear what technology is being improved and relatively to what other method of miRNA detection. Namely, Applicant claims a method in which the miRNA is detected by PCR after three-aliquot PCR pre-amplification. Therefore, is the improvement relative to a method which uses no pre-amplification or which uses two-aliquot pre-amplification, as taught, for example, by Murray et al. (British J. of Cancer, vol. 114, pp. 151-162, 2016; cited in the IDS) in the second paragraph on page 155.
In conclusion, the claims are not patent-eligible under 35 U.S.C. 101.
13.	No claims are allowed.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        June 14, 2022